Citation Nr: 0321753	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
right knee disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision that, 
among other things, denied a claim of entitlement to service 
connection for left knee disability.  In April 2001, the 
Board remanded the issue for additional development.

This matter is also before the Board on appeal from a 
December 2001 rating decision by the RO that denied an 
application to reopen a previously denied claim of service 
connection for right knee disability.  

Given the grant of the application to reopen a previously 
denied claim of service connection for right knee disability, 
as set forth below, the Board will address the underlying 
question of service connection for right knee disability in 
the remand that follows the decision below.


FINDINGS OF FACT

1.  By rating action in March 2000, the RO denied a claim of 
entitlement to service connection for right knee disability.  
The veteran was notified of the denial by letter that same 
month, but he did not initiate an appeal.  A claim to reopen 
was filed in November 2001.

2.  The evidence received since the March 2000 rating 
decision is neither cumulative nor redundant of previously 
submitted evidence, and it raises a reasonable possibility of 
substantiating the underlying claim of service connection.

3.  The veteran's left knee disability did not begin in 
service and did not likely develop as a result of the 
veteran's military service; arthritis of the left knee was 
not shown within a year of the veteran's separation from 
service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for right knee 
disability has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

2.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service; arthritis of the left knee may not 
be presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Left Knee

The veteran claims that he suffers from a left knee 
disability as a result of injury in service.  Specifically, 
he claims that, although he cannot recall whether it was his 
right or left knee, he tripped over a duffel bag and fell on 
his knee.  For the reasons that follow, the Board finds that 
service connection for a left knee disability is not 
warranted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of the existence of a chronic disease in service or 
during an applicable presumption period under 38 C.F.R. § 
3.307 and present manifestations of the same chronic disease, 
or in cases where a chronic disease is not present during 
service, by evidence of continuity of symptomatology since 
service (arthritis may be presumed to have been incurred in 
or aggravated by service if manifested to a compensable 
degree within a year of separation from service).  If a 
reasonable doubt arises regarding such a determination, it 
will be resolved in the veteran's favor.  38 C.F.R. § 3.102 
(2002).

In the veteran's case, his service medical records - 
including entrance and separation examination reports - are 
negative for any reference to left knee problems.  
Thereafter, post-service VA outpatient treatment records show 
that the veteran was not seen for complaints pertaining to 
the left knee until almost 25 years after separation from 
service.  In February 1998, it was noted that the veteran had 
joint pain in the knees, stiffness, joint swelling, and 
muscle weakness.  In March 1999, the veteran reported that, 
during the previous week, he had fallen on the ice, and had 
hit his left shoulder.  He complained of stiffness in the 
knees--right greater than the left.  The medical impression 
was that the examination was essentially negative.  Another 
March 1999 VA treatment report shows that the veteran denied 
having any major medical problems.  He reported that he had 
occasional headaches and said that he had had a heart murmur 
when he was in military service 22 years earlier.  In June 
1999, x-ray of the left knee revealed no joint effusion or 
significant degenerative change.

When examined by VA in February 2000, the veteran reported 
that, during service, he tripped over a duffel bag and 
injured both knees.  The veteran complained of right knee 
pain.  The diagnosis was strain of the right knee.  

Thereafter, VA outpatient treatment reports show that, in 
August 2001, an impression of degenerative joint disease of 
the knees was provided.

March 2002 VA x-rays of the knees revealed narrowing of the 
joint spaces slightly, more in the medial compartment.  There 
was a linear density at the medial aspect of the soft tissues 
of the medial condyle, which could be due to Pellegrini-
Stieda, or secondary to previous trauma that had remained 
unchanged.

Pursuant to the Board's remand in April 2001, a VA 
examination was conducted in November 2002.  The veteran 
reported that, while in basic training during service, he 
tripped over a duffel bag and fell on his knee.  The veteran 
could not recall whether it was his right or left knee.  He 
claimed that he was treated for his injury during service.  
The examiner noted that, after a careful review of the very 
limited medical records from the veteran's service, there was 
no mention of a knee problem.  The diagnoses included 
chondromalacia/early degenerative arthritis of both knees.  
The examiner opined that it was impossible to determine 
whether disability on either knee or both knees was related 
to the veteran's military service.  The examiner further 
opined that it probably was at least as likely as not that 
the diagnosis regarding both knees was related to the 
veteran's service.

Despite the veteran's contentions to the contrary, the 
pertinent and probative medical records do not establish that 
the veteran's left knee disability is linked to his military 
service.  In the veteran's case, the record does not show 
that the veteran had any problem with the left knee until 
1998, when VA records show the veteran had joint pain.  
Additionally, the Board notes that, when seen by VA in March 
1999, prior to filing his claim for service connection, the 
veteran mentioned that he had had a heart murmur in service.  
He did not mention having had a left knee problem or injury.  
The record itself does not show that the veteran had a left 
knee disability until August 2001, when VA provided an 
impression of degenerative joint disease of the knees.  
Moreover, it is not until November 2002 that a diagnosis of 
chondromalacia/early degenerative arthritis of both knees was 
provided.  

The Board notes that the diagnosis of arthritis comes more 
than 25 years after separation from service.  In this regard, 
the statutory presumption of 38 C.F.R. § 3.307 does not aid 
the veteran because no evidence has been submitted to show 
that any left knee arthritis was manifested to a compensable 
degree within a year of his separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2002).

The record reflects that a statement has been provided by a 
VA examiner in November 2002 that it probably was at least as 
likely as not that the veteran's chondromalacia/early 
degenerative arthritis of the knees was related to military 
service.  In providing such a statement, however, the VA 
examiner specifically prefaces this opinion with a 
contradictory one to the effect that it was impossible to 
determine whether disability of either knee was related to 
service.  The examiner also specifically notes that the 
veteran's claims file was reviewed, and that there was no 
evidence in the service medical records that the veteran had 
any knee problem.  Given the examiner's observations 
regarding the file and the prefatory remark that it was 
impossible to determine whether knee disability was related 
to military service, and because no disability was 
objectively shown until long after the veteran's separation 
from service, the Board gives no weight to the examiner's 
conclusion that knee disability was at least as likely as not 
related to military service.  This opinion stands unsupported 
in the record and is even contradicted by the very examiner 
who provided it.

As noted above, the evidence of record does not contain any 
evidence of a left knee problem or injury in service, or 
until more than 25 years after service.  The first evidence 
of any difficulty was in 1998, and this came at a time when 
the veteran was treated for a left shoulder complaint after 
he fell on ice in March 1999.  Based on such circumstances, 
the Board finds that there is no indication in the record 
that the November 2002 VA examiner based his opinion on any 
clinical findings of record, or on his own independent 
medical judgment.  In the context of the entire record, the 
Board does not find this to be competent medical evidence 
regarding the onset of a left knee disability.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (medical history recorded by 
medical professional unenhanced by any medical judgment is 
not competent medical evidence).  As noted above, the opinion 
is unsupported and unexplained.  In other words, the opinion 
appears to be purely speculative.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (holding that doctor's statement using 
the term "could" without supporting clinical data or other 
rationale was too speculative to provide degree of certainty 
required for medical nexus).  

The Board has considered the veteran's written statements 
regarding the etiology of his left knee disability.  While 
the veteran is competent to recite problems, especially 
specific injury and symptoms he may have experienced during 
service and since, medical evidence is required to show 
current diagnosis, or a nexus to the difficulties the veteran 
may have experienced during service.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay witnesses are competent to 
describe painful experiences and symptoms that result 
therefrom).  

The Board finds that the evidence taken as a whole tends 
toward the conclusion that the veteran's left knee disability 
was not likely to have had its onset during service.  This is 
particularly so because of the absence of a knee problem for 
so long after service, and because no reliable medical 
opinion evidence exists that directly supports the likelihood 
of such a relationship.  In light of the foregoing, it is the 
Board's conclusion that the greater weight of evidence is 
against the claim of entitlement to service connection for 
left knee disability.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would in turn give rise to a reasonable 
doubt in favor of the veteran, the benefit-of-the-doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  New and Material Evidence - Right Knee

The veteran maintains that he is entitled to service 
connection for a right disability due to an injury sustained 
during his active military service.

As noted above, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

The veteran originally attempted to establish service 
connection for right knee disability in June 1999.  The claim 
was denied by the RO in March 2000.  The RO notified the 
veteran of that decision, but he did not initiate an appeal 
within the one-year period allowed and, as a result, the 
denial of this issue became final.  Notice to the veteran was 
provided that same month.  He did not appeal the decision and 
the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(1999).  As the March 2000 RO decision is deemed to be final, 
see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103, the 
claim may now be reopened only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion that 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in the existing version of 38 C.F.R. 
§ 3.156(a).  The Board notes that 38 C.F.R. § 3.156(a) was 
amended in August 2001.  The amendment is applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The amendment is applicable in this 
case because the veteran's application to reopen was filed in 
November 2001.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2002).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 2000 RO 
decision consisted of the veteran's service medical records, 
a February 2000 VA examination report, and VA outpatient 
reports, dated from February 1996 to May 1999.

The Board has reviewed the additional evidence received 
subsequent to the March 2000 RO denial and finds that new and 
material evidence has been submitted.  (The specified basis 
for the denial of service connection in March 2000 was that 
the evidence of record did not show that the veteran's right 
knee disability was incurred in or aggravated by service.)

Evidence received since the March 2000 denial by the RO 
includes subsequently prepared VA outpatient treatment 
reports and, of particular interest, a November 2002 VA 
examination report that includes an opinion regarding the 
etiology of the right knee disability.  The November 2002 VA 
examiner opined that it was impossible to determine whether 
disability of the right knee was related to military service, 
and that it was possibly at least as likely as not that the 
veteran's chondromalacia/early degenerative arthritis of the 
knees was related to military service.

As discussed above in the Board's analysis with respect to 
the left knee, the 2002 opinion is somewhat wanting when 
considered in the context of the merits of a claim of service 
connection.  Nevertheless, for purposes of reopening a 
previously denied claim, the analysis differs.  The evidence 
is presumed to be credible, see Justus, supra, and the Board 
does not reach the question of its ultimate probative value.  
The Board finds that the November 2002 VA examination report 
constitutes evidence that is new and material as defined by 
38 C.F.R. § 3.156(a) (2002).  In short, this new evidence is 
material in that it provides an opinion regarding the 
etiology of the veteran's right knee disability, something 
that was not shown previously by the medical evidence.  
Consequently, it may be said that the evidence is neither 
cumulative nor redundant, and presents a new fact that raises 
a reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) (2002) and finds that the veteran's claim of 
service connection for right knee disability must be 
reopened.

III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim of service connection for 
left knee disability, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which was signed into law on November 9, 2000.  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The Board has also considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date, (with exceptions 
not pertinent here).  A discussion of the pertinent VCAA and 
regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claim for 
service connection for left knee disability and of the 
elements necessary to be granted the benefit sought.  
Initially, the RO notified the veteran in March 2000, by 
rating action and a letter, of the denial of the service 
connection claim, and of the bases for the decision.  In 
response to his notice of disagreement, the RO issued the 
veteran a statement of the case (SOC) in April 2000 that 
addressed the entire development of his claim up to that 
point.  The SOC addressed the procedural aspects of the case, 
provided a recitation of the pertinent statutes and 
regulations, particularly the laws applicable to the service 
connection claim, and discussed the application of the 
evidence to the veteran's claim.  

In considering the VCAA, the Board remanded the veteran's 
claim of service connection for the left knee in April 2001.  
Such development included directing the RO to notify the 
veteran of the VCAA and consider the application of the VCAA 
to the veteran's claim, as well as obtaining a medical 
opinion.  Furthermore, the RO wrote to the veteran in January 
2002 and November 2002 and informed him of the VCAA and of 
VA's duty to assist him in the development of his claim of 
service connection for left knee disability.  The need for 
specific evidence from the veteran was discussed and the 
veteran was informed that he could request assistance in 
obtaining any outstanding evidence.

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove his claim.  He also has been provided assistance in 
obtaining the evidence.  Numerous documents sent by the RO 
collectively show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  In 
doing so, VA also provided the veteran with a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 
Vet. App. at 187.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)). 

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim, 
including his VA treatment records.

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for left knee disability, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)(4).  In this case, the veteran has left knee 
disability, but there is no indication in the record that it 
is associated with military service, except by way of 
unsupported allegation.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for right 
knee disability is granted. 

Service connection for left knee disability is denied.


REMAND

As noted above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits, 
and of which information or evidence, if any, the veteran is 
expected to obtain and submit, and of which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
see also Quartuccio, 16 Vet. App. at 187.

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claim of 
entitlement to service connection for a right knee 
disability, particularly the information or evidence required 
of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  

The Board notes that, although the RO sent the veteran 
letters in January 2002 and November 2002 informing him of 
the passage of the VCAA and providing him information with 
respect to the claim of service connection for left knee 
disability, the RO did not specifically indicate what it 
would take to substantiate the veteran's claim of service 
connection for a right knee disability.  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law with respect to the reopened 
claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim of service 
connection for right knee disability.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable. 

2.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental SOC 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in January 2003.  38 C.F.R. 
§ 19.31 (2002).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


